Citation Nr: 0208050	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-15 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for loss of all teeth 
due to a left jaw injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

In March 1975, he was denied service connection for disorders 
of the right ankle and jaw.  He sought to reopen the claims 
in July 1992.  This case comes to the Board of Veterans' 
Appeals (Board), in part, from an August 1992 letter to the 
veteran by the New York, New York, Regional Office (RO) that 
advised him that new and material evidence was needed to 
reopen the claims.

An October 1994 Board decision remanded the claims for 
further development of the evidence after which an April 1999 
Board decision determined that new and material evidence had 
not been obtained.  The veteran moved for reconsideration of 
the Board decision but, in a December 1999 letter, the Vice 
Chairman of the Board advised him that reconsideration was 
not warranted.  The Vice Chairman's letter noted that, since 
the veteran based his motion for reconsideration on a 
contention that the April 1999 Board decision was erroneous, 
his motion would also be viewed as a claim of clear and 
unmistakable error in the Board decision, and that that claim 
would be addressed separately.

A February 2001 Board decision determined that the April 1999 
Board decision was erroneous, reopened the claims, and 
remanded them to the RO for a decision based on all the 
evidence of record.  Thus, this case also comes to the Board 
from a June 2001 Supplemental Statement of the Case (SSOC) 
that denied service connection for disorders of the right 
ankle and jaw.


FINDINGS OF FACT

1.  While in service, the veteran sustained an injury to the 
left jaw.

2.  Currently, the veteran has right ankle pain, discolored 
skin and varices of the right lower extremity, and a tiny 
calcification of the inferior aspect of the medial malleolus.
3.  The veteran is edentulous.

4.  There is no medical evidence that links a right ankle 
disorder to the veteran's military service.

5.  There is no medical evidence that links the loss of all 
of the veteran's teeth to an injury to the left jaw he 
sustained in military service.


CONCLUSIONS OF LAW

1.  The veteran did not incur a right ankle disorder in 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

2.  The veteran did not lose all of his teeth because of an 
injury to his jaw sustained in military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a report of a 
December 1942 entrance examination that shows he was missing 
one tooth in the left upper jaw, one in the left lower jaw, 
and one in the right upper jaw.  In addition, a tooth in the 
right lower jaw was carious but thought to be restorable.  
However, a May 1943 dental record, made while the veteran was 
undergoing training, showed that the carious tooth could not 
be restored, and it was extracted.

A December 1943 record noted a laceration of the medial 
surface of the veteran's right upper arm that occurred when a 
bomb blast knocked a machinegun onto him.  The injury was 
cleaned and dressed and the record was annotated "WIA" 
(wounded in action).
A November 1944 record noted a possible fracture of the 
veteran's left lower jaw that occurred when a gun stay of a 
40 mm anti-aircraft gun snapped back and struck him under the 
jaw.  He was treated with rest by a depot-level medical 
clearing company and discharged two days later with a final 
diagnosis of mild contusion of the submaxillary area.

The report of the veteran's December 1945 separation 
examination, in the block where the examiner was to list all 
significant diseases or injuries, showed malaria, an infected 
toe, and a laceration of the left hand, but made no mention 
of an injury to his right ankle or jaw.  The examiner opined 
that malaria could result in some disability, and a malaria 
swab was taken, but he also opined that no disability would 
result from the infected toe or the laceration of the left 
hand.  A dental examination reflected the missing tooth in 
the left upper jaw, the missing tooth in the left lower jaw, 
and two missing teeth in both the right upper and the right 
lower jaw.

In January 1946, the veteran claimed service connection for 
an infected toe and for malaria.

In February 1947, the veteran sought VA dental treatment and 
indicated, in his application, that he had teeth extracted in 
May 1943 and October 1944.  He did not attribute the loss of 
any teeth to an injury to the jaw.

At a February 1947 VA examination, the veteran reported 
recurrent malaria, but he did not report residuals of the 
mild contusion of the left jaw nor did he report a right 
ankle disorder.  Indeed, he said he was employed as an 
instructor at Miss Alma's Dance Studio.

It was in February 1975 that the veteran first claimed 
service connection for residuals of injuries to the left jaw 
and right ankle.  In connection with the latter claim, he 
reported that a machinegun struck his right arm and right 
ankle.  In a letter that same month, the RO advised him that 
his service medical records, including the report of his 
separation examination, did not reflect the claimed injuries.

In December 1975, the veteran was admitted to a VA alcoholism 
rehabilitation unit where he reported excessive alcohol 
consumption since 1957.  He was discharged in January 1976, 
but was readmitted to a medical ward in February with a two-
week history of bilateral ankle edema.  Diuretics were given, 
to which the right ankle responded, but left ankle swelling 
persisted.  A liver scan suggested cirrhosis, and doctors 
concluded that cirrhosis probably caused the ankle edema.

In a November 1976 letter to his representative, the veteran 
said he received the Purple Heart for injuries he sustained 
in December 1943.  He reported that a bomb blast blew his 
machinegun into the air and it landed on top of him.  He 
stated he was treated for lacerations of the arms.  He 
suggested that his legs were also injured, because he said 
they were bandaged and he used a makeshift cane for about two 
weeks, but he did not describe the injuries.  He noted that, 
currently, he occasionally had severe ankle pain, and left 
ankle swelling, and his right ankle still bore "crushing 
bruise marks."  He used arch supports and taped his ankles.  
He said he sustained another injury, and referred to service 
medical records he enclosed, when a gun stay snapped back and 
struck his jaw.  He reported that he later had an abscess on 
an upper tooth and the tooth was extracted.  He noted that, 
since then, had lost all of his upper teeth.  With regard to 
his separation examination, he said he "brushed aside very 
quickly questions asked of me" as he was in a hurry to get 
home.  He said that, for the same reason, he did not apply 
for VA disability compensation upon discharge.

A January 1977 VA examination of the veteran's jaw was 
"clinically essentially negative."  All movements of the 
jaw were within normal limits, there were no complaints of 
pain, and no masticatory complaints except with regard to the 
absence of posterior teeth which, according to the examiner, 
was unrelated to the injury to the jaw in service.  The 
veteran reported injury to the right ankle in service, and 
examination of it revealed swelling, and mild tenderness of 
the medial aspect, but no limitation of motion.  X-rays of 
the ankle showed no bone or joint pathology.

An August 1990 VA treatment record noted the veteran's 
history of a laminectomy and current complaints of numbness 
of the right anterior thigh and the right knee.  There were 
mild varicose veins of the right leg, but no edema, and 
pulses were equal in the lower extremities.  The assessment 
was mild paresthesia due either to the earlier laminectomy or 
to peripheral vascular disease.

VA dental records dated in September 1991 noted gingival 
inflammation near teeth #22 and 23, and found they could not 
be restored due to severe decay.  Both teeth were extracted.  
December 1991 records noted that the veteran was edentulous 
in the maxillae and that only teeth #24-27 remained in the 
mandible.  The remaining teeth were severely decayed and 
mobile, and the examiner recommended their removal.  The 
veteran, however, agreed only to the removal of #24.

In a July 1992 letter, the veteran claimed service connection 
for loss of teeth due to a fractured jaw.  He said he 
returned to duty and his jaw was not wired after it was 
fractured.  A week later, a tooth was found to be abscessed 
and was extracted.  He enclosed a copy of the November 1944 
service medical record cited above which showed the jaw 
injury with a final diagnosis of mild contusion of the 
submaxillary area.  He alleged that, as a result, all of his 
teeth had to be removed, and VA had charged him for the 
dental service.

He also claimed service connection for residuals of injuries 
to the right leg and ankle.  He said he was firing his 
machinegun when a bomb exploded close by and he and the gun 
were thrown into the air.  He stated that the barrel of the 
gun landed on his right ankle causing a "severe burn and 
possible fracture."  He said he was treated for burns at a 
field medical facility and given a makeshift cane that he 
used for two months.  He noted that x-ray equipment was not 
available, but a doctor told him he believed his ankle was 
broken.  He said he had had right leg pain, discoloration, 
and numbness ever since the injury.  He enclosed copies of 
extracts of records of the Surgeon General's Office, but the 
extracts show only injury to his right arm.

In an August 1992 letter, the veteran contended that records 
he submitted "prove undeniably that I suffered a fractured 
jaw and[,] at another bombing raid[,] my machinegun . . . 
blew up into the air together with me and the hot barrel 
landed on my right ankle."  He further contended that he was 
"rushed through the processing" at the time of his 
separation in December 1945.  He said he was "absolutely 
amazed that you have actual documents that explain how my jaw 
was fractured and lost several teeth right after due to an 
abscess."  Currently, his left leg looked and felt normal, 
but his right leg was painful, discolored, and often numb in 
the thigh and near the knee.

At a January 1995 VA orthopedic examination, the veteran 
reported the right ankle injury in service.  He said there 
were times when he could not stand on it, and times when he 
had to use a cane, though, on this occasion, he was not using 
one.  He also said that, since a 1977 laminectomy, the 
lateral aspect of the right knee and thigh had been numb.  
There were spider varicosities on the medial aspect of the 
right ankle, though there were none on the left ankle and 
none on the lateral aspect of the right, and prominent 
varicosities on the medial aspect of the right upper leg.  
The ankles were equal in circumference, dorsiflexion, and 
plantar flexion.  The veteran said he could not walk on his 
heels or on the balls of his feet.  X-rays of the right ankle 
showed small spurs on the os calcis and on the inferolateral 
aspect of the medial malleolus.

At a January 1995 VA dental examination, the veteran claimed 
the left side of his jaw was fractured, and that he lost two 
teeth, in service.  He was completely edentulous, but 
examination of the jaw revealed that soft tissues were 
normal, lateral and excussive movements were normal, the 
degree of opening was normal, and there was no 
temporomandibular joint dysfunction.  Panographic x-rays 
showed no pathology.  

In an August 1995 note, the veteran reported numbness in the 
right knee and thigh and pain in the right ankle.  He said 
his right ankle was discolored and swollen and had been since 
the hot barrel of his machinegun fell on it.  He said he did 
not pursue a claim after service because he was "happy to 
come out alive."  He enclosed photographs with the note.

At a March 1996 VA orthopedic examination, the veteran said 
he had difficulty walking due to pain and numbness in the 
right lower extremity and weakness in the right ankle.  
Examination revealed swelling and discoloration of the right 
ankle and varicose veins in the right, but not the left, leg.  
X-rays were unchanged from those of January 1995 and again 
showed a heel spur and a tiny calcification of the inferior 
medial malleolus.  Magnetic resonance imaging showed 
subchondral cysts and minimal effusion, but tendons were 
normal.  The diagnosis was arthritis of the right ankle.  An 
addendum to the examination report noted that review of the 
veteran's service medical records in the claim file failed to 
disclose fracture or any other injury to the right ankle.  
Accordingly, the examiner was unable to link current 
disorders, arthritis and varicose veins, to any incidents of 
the veteran's service.

At a March 1996 VA dental examination, the veteran, totally 
edentulous, reported a fractured left mandible in 1943, that 
was not wired, followed by the extraction of two upper teeth.  
The temporomandibular joint and jaw movement were within 
normal limits.  The examiner said there was no way to 
determine the cause of the loss of all of the veteran's teeth 
during the preceding 50 years.

With a November 1996 letter, wherein he again claimed to have 
sustained a right ankle injury and a fractured jaw in 
service, the veteran submitted various medical records, most 
of which were duplicates of those then in the file.  One 
record, however, noted an April 1978 laminectomy.  He said 
back surgery was performed because of sciatica, but it did 
not resolve the condition.

At a March 1997 VA orthopedic examination, the veteran gave a 
history of injury to his right leg in service, and said he 
currently had trouble standing and walking.  He said he used 
a cane and wore an ankle brace.  The right leg, particularly 
the distal one-third, was discolored by venous dilations.  
The range of motion of the ankle was from 20 degrees of 
dorsiflexion to 15 degrees of plantar flexion.  The examiner 
reviewed the magnetic resonance imaging previously conducted.  
He opined that there was no evidence to link current findings 
in the right ankle joint to the history of trauma in service.

At a March 1997 VA dental examination, the veteran claimed 
that his mandible was fractured in service.  He said he 
currently had headaches and earaches.  The examiner noted 
that the veteran was edentulous, but the temporomandibular 
joints and the soft tissues were within normal limits.  He 
said there was no evidence currently of a mandible fracture 
53 years earlier and no current evidence of sequelae of such 
a fracture.

October 1997 VA magnetic resonance imaging of the veteran's 
lumbar spine showed degenerative disc disease, with bulging 
discs at L3-4 and L5-S1 and a herniated disc at L4-5, as well 
as degenerative arthritis.  Results of an October 1997 VA 
electromyogram were compatible with multilevel lumbar 
radiculopathy and sensory/motor polyneuropathy.

Analysis

There has been a change in the law during the pendency of 
this appeal and we first turn briefly to that change.  The 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted on 
November 9, 2000.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VCAA eliminates the requirement for 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  It also 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  The duties to notify and assist claimants 
have been implemented by a new regulation.  66 Fed. Reg. 
45620, 45630-2 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, these claims were first denied in a March 1975 
letter that advised the veteran of their evidentiary 
shortcomings.  The veteran sought to reopen the claims and an 
August 1992 letter gave him similar advice, and also advised 
him of the need for new and material evidence.  A September 
1992 RO decision found no new and material evidence upon 
which to reopen the claims.  The veteran appealed and the RO 
issued a September 1992 Statement of the Case (SOC).  The 
Board remanded the case in 1994 and the RO issued an SSOC in 
January 1998.  An April 1999 Board decision found no new and 
material evidence upon which to reopen the claims, but a 
February 2001 Board decision determined that the 1999 Board 
decision was erroneous.  The 2001 Board decision reopened the 
claims and remanded them to the RO for a decision on all of 
the evidence of record.  The RO considered all of the 
evidence and denied the claims in a June 2001 SSOC.  The 
Board and RO decisions and the SSOCs explained the 
shortcomings in the veteran's case while the SOC and the 
Board decisions set out the applicable law.

The claims file includes the veteran's service medical 
records as well as VA treatment records and examination 
reports.  The veteran and his representatives have submitted 
written argument on numerous occasions.  Finally, in a 
February 2002 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159, and we turn now to an analysis of the 
evidence and the applicable law.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran contends that, in December 1943, a 
bomb landed near his machinegun position, he and his gun were 
blown into the air, and the machinegun landed on his right 
ankle.  He also contends that, in November 1944, a gun stay 
on a 40 mm anti-aircraft gun snapped back and fractured his 
lower jaw on the left.  Generally, for veterans who engaged 
in combat with the enemy, and this veteran did, in-service 
incurrence or aggravation of a disease or injury may be 
established by satisfactory lay evidence notwithstanding the 
lack of an official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b).  Note that proof of incurrence or 
aggravation does not equate to a grant of service connection.  
See Libertine v. Brown, 9 Vet App 521 (1996).

The application of section 1154(b) to this case is not 
entirely clear for the reason that the claim file does 
include official records of the veteran's December 1943 and 
November 1944 injuries; however, those records do not support 
his contentions.  The December 1943 record, noted above, 
shows that, when a bomb exploded near his machinegun 
position, he suffered a laceration to the right arm.  That 
record does not mention any injury to the right ankle.  The 
Board find probative that the record shows the one injury 
resulting from that incident but not the injuries claimed by 
the veteran.  In like manner, there is a November 1944 record 
that shows a possible fracture of the left lower jaw that 
occurred when a gun stay of a 40 mm anti-aircraft gun snapped 
back and struck him under the jaw; however, the final 
diagnosis was mild contusion of the submaxillary area.  Thus, 
there are records of the incidents the veteran reported, but 
the records do not show the injuries he has claimed.

Similarly, his December 1945 separation examination report 
does not reflect the injuries he has claimed.  The veteran 
has suggested that the examination was only cursory, but a 
review of the record made shows it to have been a fairly 
thorough one.  Medical history was noted, the likelihood of 
disability due to in-service disease and injuries was 
assessed, a scar of the left hand was detailed, height and 
weight and blood pressure and pulse were all recorded, a 
malaria smear was made and reported to be negative, and the 
veteran's teeth were examined and those missing were noted.  
Though the medical history included malaria, an infected toe, 
and a laceration of the left hand, no mention was made of 
injuries to the jaw or right ankle.

The veteran has contended that he had a right ankle 
disability from the time he left service, but that he did not 
pursue a service-connection claim for it.  Still, he did 
pursue service connection for malaria and an infected toe in 
a claim he filed in January 1946 just days after his 
separation from service.  The Board finds probative that the 
would seek service connection for two disorders but not for 
the currently claimed disabilities.  Further, he did not 
mention a right ankle disability at a February 1947 VA 
examination.  Indeed, he said he was employed as a dance 
instructor.  Also in February 1947, he applied for VA dental 
treatment, but did not suggest that he had a dental disorder 
incident to service.

From the foregoing, the Board could find that the veteran did 
not sustain a right ankle injury or a fractured jaw in 
service.  Such a finding, however, is not crucial to the 
outcome in this case.

Currently, the veteran is edentulous.  In addition, he has 
neurologic deficit in the right lower extremity, varices that 
discolor it, particularly the distal third thereof, a spur on 
a bone in the ankle, and right ankle pain.  But, as noted 
above, service connection is granted, not for disease or 
injury incurred in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case there is no medical evidence 
that either the veteran's loss of teeth or his right leg 
disability is attributable to any incidents of his military 
service.  In the absence of such evidence, the Board finds 
that the preponderance of the evidence is against he claims 
of service connection. 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for loss of all teeth due to a left jaw 
injury is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

